DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings Accepted. Drawing objection withdrawn.
Upon further consideration of amendments and applicant arguments, the drawings are deemed approved. 
Response to Arguments
Applicant’s arguments, see page 13, third paragraph, filed 11/02/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of 08/04/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art devices such as US 20150321747 A1 Recksiek; Martin teach control surfaces with roller assembly and US 8152110 B2 Schlegel; Robert et al. teaches control surface assembly with biased tension spring they do not teach such assembly where the “biasing mechanism biasing the first and second rollers towards each other; and a transmission mechanism coupled between the flight control surface and the first and second rollers such that a movement of the flight control surface between the retracted and extended positions is configured to cause the first and second rollers to rotate in such a manner that the rotation of the first roller corresponds to the movement of the first portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642